COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 BRANDON LEE JENKINS,                                          No. 08-15-00366-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             75thDistrict Court
                                               §
 THE STATE OF TEXAS,                                         of Liberty County, Texas
                                               §
                             State.                              (TC# CR31761)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                            '
until June 10, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Peter Justin, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 10, 2016.

       IT IS SO ORDERED this 24th day of May, 2016.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.